Stewart Capital Mutual Funds Exhibit 12(b) to Form N-CSR CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Malcolm Polley, certify to my knowledge that: 1. The Form N-CSR of the Registrant for the period ended December 31, 2009 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant for the stated period. /s/ Malcolm E. Polley Malcolm E. Polley Principal Executive Officer March 8, These statements accompany this report on Form N-CSR pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed as filed by Stewart Capital Mutual Funds for purposes of the Securities Exchange Act of 1934. Stewart Capital Mutual Funds Exhibit 12(b) to Form N-CSR CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Timothy P. McKee, certify to my knowledge that: 1. The Form N-CSR of the Registrant for the period ended December 31, 2009 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant for the stated period. /s/ Timothy P. McKee Timothy P. McKee Principal Financial Officer March 8, These statements accompany this report on Form N-CSR pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed as filed by Stewart Capital
